 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY GLEASON,                                  No. 2:18-cv-0135 MCE CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    R. NEUSCHMID, et al.,
15                       Defendants.
16

17           Plaintiff has filed a motion asking that the undersigned recuse herself. The grounds for

18   recusal are identified in 28 U.S.C. § 455. Because plaintiff fails to identify any valid ground for

19   recusal, and the court has no reason to believe one exists, IT IS HEREBY ORDERED that

20   plaintiff’s motion (ECF No. 57) is denied.

21   Dated: February 11, 2019
                                                      _____________________________________
22
                                                      CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     glea0135.rec
27

28
